       Case 2:15-cr-00285-APG-EJY Document 618 Filed 11/10/20 Page 1 of 2




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     AMY B. CLEARY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Amy_Cleary@fd.org
 6
 7   Attorney for Benjamin Galecki
 8                        UNITED STATES DISTRICT COURT
 9                              DISTRICT OF NEVADA
10   UNITED STATES OF AMERICA,                 Case No. 2:15-cr-00285-APG-EJY-2
11               Plaintiff,                    Stipulation for Extension of Time
12                                             to File Defendant’s Response to
           v.
                                               the Government’s Motion to
13                                             Substitute and Forfeit Property
     BENJAMIN GALECKI,
14                                             (ECF No. 582)
                 Defendant.
15
                                               (Second Request)
16
17         IT IS HEREBY STIPULATED AND AGREED, by and between
18   Nicholas A. Trutanich, United States Attorney, and Daniel D. Hollingsworth,
19   Assistant United States Attorney, counsel for the United Stated of America, and
20   Rene L. Valladares, Federal Public Defender, and Amy B. Cleary, Assistant
21   Federal Public Defender, counsel for Defendant Benjamin Galecki, that the
22   response to the Government’s Motion to Substitute and Forfeit Property
23   currently due on November 13, 2020, be vacated and continued and reset for
24   February 11, 2021.
25         This Stipulation is entered into for the following reasons:
26
        Case 2:15-cr-00285-APG-EJY Document 618 Filed 11/10/20 Page 2 of 2




 1         1.     Defense counsel requires additional time to effectively and
 2   thoroughly investigate this case before filing a response. Defense counsel
 3   received Mr. Galecki’s physical file from his prior counsel a bit later than
 4   expected and is still in the process of having Mr. Galecki’s physical file scanned
 5   so it may be reviewed. As defense counsel and her staff are teleworking due to
 6   the COVID-19 pandemic, additional time is necessary for this process.
 7   Furthermore, as the forfeiture issues derive from the trial record, defense counsel
 8   must carefully review the trial proceedings before submitting a response.
 9         2.     The parties agree to the continuance and extension of time.
10         This is the second request for an extension of time.
11         DATED this 10th day of November 2020.
12
13    RENE L. VALLADARES                        NICHOLAS A. TRUTANICH
      Federal Public Defender                   United States Attorney
14
15       /s/ Amy B. Cleary                        /s/ Daniel D. Hollingsworth
      By_____________________________           By_____________________________
16
      AMY B. CLEARY                             DANIEL D. HOLLINGSWORTH
17    Assistant Federal Public Defender         Assistant United States Attorney

18
19
20
21                                           IT IS SO ORDERED:

22
23                                           ____________________________________
                                             UNITED STATES DISTRICT JUDGE
24
25
                                                      November 10, 2020
                                             DATED: ____________________________
26
                                                2
